Press Release HEAD NV HEAD NV Announces Results for the Three Months and Year ended 31 December Amsterdam – 28th February 2008 – Head N.V. (NYSE: HED; VSX: HEAD), a leading global manufacturer and marketer of sports equipment, announced the following results today. For the three months ended 31 December 2007 compared to the three months ended 31 December 2006: · Net revenues were down 11.4% to €109.2 million · Operating profit decreased by €5.9 million to €4.7 million, from €10.6 million in Q4 2006. · The net profit for the period was down €2.5 to €0.7 million compared to a net profit of €3.3 million in Q4 2006. For the year ended 31 December 2007 compared to the year ended 31 December 2006: · Net revenues were down 12.5% to €321.0 million · The Operating loss for the year was €0.7 million compared to an operating profit of €20.0 million in 2006. · The net loss for the year was €11.2 million compared to a net profit of €4.4 million in 2006. Johan Eliasch, Chairman and CEO, commented: “As anticipated, the fourth quarter results have been negatively impacted by the performance of the Winter Sports Division. The poor snow in the 06/07 skiing season has resulted in lower sales and utilisation of our facilities. The sales in this division for the three months were down by 19.3% and profit margins were also lower compared with the prior year. Whilst the financial performance of the Winter Sports Division has been heavily impacted by the market conditions, the race team has demonstrated the excellent performance of the products with 11 world cup victories and 36 top three placements so far this season dominating the speed disciplines. In the Racquet Sports Division sales were up 4.2% in the last quarter due to new product introductions partly offset by strengthening of the Euro against the US dollar. Gross Profit of the division has improved due to the impact of the MicroGel series and cost reduction initiatives. The Diving Division continues to perform well and we believe has gained market share during 2007; revenues are up 4.6% in the three month period compared with prior year. Overall, as anticipated andcommunicated to the market in May, the full year resulted in a small operating loss which amounted to €0.7m after restructuring costs. Our continual investment in new athletes, technological product development, and cost reduction will be of key importance during 2008 in order to return the company to profitability.” Results for the three months and year ended December 31, 2007 and 2006: For the Three Months ended December 31, For the Years ended December 31, 2007 2006 2007 2006 (unaudited) (unaudited) (in thousands) (in thousands) Product category: Winter Sports € 70,913 € 87,878 € 140,533 € 188,070 Racquet Sports 27,529 26,409 129,836 132,683 Diving 11,121 10,635 51,818 48,623 Licensing 2,150 2,155 7,280 8,078 Total revenues 111,714 127,077 329,467 377,454 Sales Deductions (2,492 ) (3,801 ) (8,475 ) (10,692 ) Total Net Revenues € 109,222 € 123,276 € 320,992 € 366,762 Winter Sports Winter Sports revenues for the three months ended December 31, 2007, decreased by €17.0 million, or 19.3%, to €70.9 million from €87.9 million in the comparable 2006 period. This decrease was due to significantly lower orders placed for winter sport products. For the year ended
